Citation Nr: 1424604	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing was held on May 15, 2012, in Reno, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran submitted additional evidence after the RO issued the July 2011 statement of the case.  He submitted a waiver of initial RO review.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to an increased rating for a service-connected back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran has a service-connected left knee disability, rated 50 percent disabling; bilateral hearing loss, rated 40 percent disabling; diabetes mellitus, type II, rated 10 percent disabling; a back disability, rated 10 percent disabling; a right knee disability, rated 10 percent disabling; and a left ankle and foot disability, rated 10 percent disabling.  The combined evaluation for all service-connected disabilities is 80 percent.

2. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992)

Generally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

During the pendency of this appeal, service connection has been in effect for a left knee disability, rated 50 percent disabling; bilateral hearing loss, rated 40 percent disabling; diabetes mellitus, type II, rated 10 percent disabling; a back disability, rated 10 percent disabling; a right knee disability, rated 10 percent disabling; and a left ankle and foot disability, rated 10 percent disabling.  The total combined rating for all service-connected disabilities is 80 percent.  Consequently, the Veteran meets the schedular criteria for TDIU.

In support of his claim for TDIU, the Veteran submitted a letter from his assistant superintendent, G.B., dated June 2009, which indicates that the Veteran's job duties required a great amount of lifting, bending and standing.  He stated that the Veteran could no longer fully perform his duties due to problems with his legs and back.  He said the Veteran's employability with the golf course was coming into question due to the time he had lost from work and his inability to perform his job duties.  He indicated that the Veteran had been placed on light duty, primarily in seated repair and administrative duties.  

June and October 2009 letters from the Veteran's direct supervisor, A.F., indicates that the Veteran's job required heavy lifting, bending, crawling, pushing, and pulling.  He stated that in the past six to eight months the Veteran had been unable to perform all of his job duties due to his physical disabilities.  He allowed the Veteran to perform seated repairs and administrative work.  Considering the Veteran's physical disabilities, he did not foresee the Veteran returning to his regular job.  He was concerned about the amount of sick leave the Veteran took in the past year and said his employability may become a serious problem in the near future.

June and October 2009 letters from the director of the Veteran's department, M.G., stated that the Veteran had worked indirectly for him and that the Veteran's job duties required heavy lifting.  Due to the Veteran's physical disabilities, he observed that the Veteran had not been able to perform his job duties.  He said the Veteran had been assigned to light duties that did not require lifting.  He was concerned about how long he could continue to employ the Veteran, especially in light of his time missed from work.  He noted that the Veteran's limitations in basic functions made him a liability to the golf course.

The Veteran submitted another memorandum from his employer indicating that his work week had been reduced to a 21 hour work week from a 40 hour work week due to his medical disabilities.  His employer stated that the change would be effective March 15, 2010.

During his hearing before the Decision Review Officer (DRO), in September 2010, the Veteran testified that he was employed as an electric motor mechanic.  He worked on golf carts, which required work on the ground underneath the vehicles.  His job required bending, stooping, pushing, and pulling.  He indicated that the physical requirements of his job were impeded by his service-connected disabilities and that his hours had been cut.  He said he worked 24 hours per week and made $17.25 per hour.

Subsequent to his DRO hearing, the Veteran submitted evidence showing that he was terminated from his job, effective July 1, 2011.

During his May 2012 hearing before the Board, the Veteran testified that he was no longer employed.  He stated that he was handed a severance letter on July 1, 2011 and that he opted to retire.  He testified that if it had not been for his service-connected disabilities, that he would still be employed full time.  He indicated that he applied for jobs at other golf courses but that the companies were not interested in hiring persons with physical disabilities.  He said he applied at UPS after having spent most of his career with the USPS and military but that he was denied employment.  The UPS interviewer told him that he could not accomplish the tasks necessary due to his disabilities.  The Veteran said that he cannot get another job due to the osteoarthritis in his right knee, a fused leg, and the inability to get down on the ground.  He cannot lift things and has excruciating knee pain.  He stated that his back is still aggravated.  With his knees and back problems, he cannot function properly.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


